ORDER

PER CURIAM.
Defendant appeals his convictions following a jury trial for first degree murder, Section 565.020 RSMo 1994; first degree assault, Section 565.050 RSMo 1994; and two counts of armed criminal action, Section 571.015 RSMo 1994. Defendant was sentenced to life imprisonment without parole on the murder count; to life imprisonment on the related armed criminal action count; and to fifteen years’ imprisonment each on the first degree assault count and the related armed criminal action count.
No jurisprudential purpose would be served by an extended opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).